 1                             UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 John Oliver Snow,                                   Case No.: 2:18-cv-100-APG-VCF

 4                           Plaintiff,                ORDER DISMISSING DEFENDANTS
                                                       ROMEO ARANAS and NURSE NICK
 5 v.

 6 Romeo Aranas, et al.,

 7                           Defendants.

 8         On June 25, 2019, the plaintiff was advised by the court (ECF No. 33) that this action

 9 would be dismissed without prejudice as to defendants Romeo Aranas and Nurse Nick unless on

10 or before July 25, 2019, the plaintiff filed proper proof of service or showed good cause why

11 service was not made. The plaintiff has failed to file proof of service nor shown good cause.

12 Nor has the plaintiff shown cause why this action should not be dismissed without prejudice as to

13 those defendants for failure to timely servethem.

14         IT IS HEREBY ORDERED that this action is DISMISSED without prejudice as to

15 defendants Romeo Aranas and Nurse Nick.

16         Dated: July 29, 2019.

17

18                                                       ________________________________
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
19

20

21

22

23
